Citation Nr: 9905028	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-31 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The medical evidence shows no diagnosis of PTSD.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well-grounded, and therefore there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a)  (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background
The Board notes at the outset of this decision that, when the 
RO rendered its rating decision on this claim, it did not 
initially determine whether the veteran had met his burden of 
submitting a well-grounded claim, the establishment of which 
is necessary to trigger VA's statutory duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a)  (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Instead, the RO assisted the veteran in developing facts 
pertinent to his claim, including scheduling a VA 
examination.  See Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994).  Therefore, the Board will consider all the evidence 
of record, including that resulting from VA assistance, in 
determining whether the veteran's claim is well grounded in 
this case.
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  The law provides that "a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

A claim for service connection for PTSD is well grounded when 
the veteran has submitted:  (1) medical evidence of a current 
medical diagnosis of PTSD; (2) lay evidence (presumed 
credible for these purposes) of an inservice stressor(s); and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Gaines v. West, 11 Vet. App. 353, 
357  (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37  
(1997)); see also Caluza v. Brown, 7 Vet. App. 498, 506  
(1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 1996) 
(table); 38 C.F.R. § 3.304(f)  (1998).

II.  Evidence

The veteran's service medical records are not of record.  The 
claims file shows that several attempts were made by the RO 
to obtain such records, without success.  His service medical 
records are apparently unavailable.

In December 1996, the veteran submitted a claim seeking 
entitlement to service connection for PTSD.  In support of 
his claim, he provided a December 1996 Doctor's Statement 
from Philip M. Klein, M.D.  Therein, Dr. Klein reported that 
the veteran's complaints were of "poor functioning 
physically" and "peripheral neuropathy causing the 
fatigue."  Objective findings were of slow, weak reflexes 
due to a 1995 accident.  The statement further noted that the 
veteran had weakness and chronic pain syndrome.  Diagnosis 
was combat fatigue; peripheral neuropathy; shrapnel, left 
hip; and trauma secondary to auto accident.

A March 1997 VA PTSD examination report reflects that the 
veteran served in infantry in Vietnam during the Vietnam era.  
He received the Purple Heart for shrapnel injuries.  The 
veteran reported that, upon returning from Vietnam, he had 
occasional nightmares, increased startle, and a dissociation 
back to Vietnam while hunting.  All of these symptoms 
gradually resolved over the years.  The veteran reported 
being in an automobile accident in approximately 1995, as a 
result of which he was in a coma for a significant period of 
time.  He incurred a head injury with significant sequelae.  
The veteran indicated that he continued to have increased 
startle, but was able to watch war movies with no problems.  
He also had some survivor's guilt, but did not think much 
about Vietnam.  Objective mental status examination was 
unremarkable, except for cognitive impairment.  The VA report 
indicates that, overall, the veteran had had some symptoms 
related to Vietnam combat, but that these had diminished over 
the years.  His prominent disability was sequelae of a head 
injury from the motor vehicle accident.  Diagnostic 
impression was "nonpsychotic organic brain syndrome, not 
otherwise specified."

The veteran submitted several lay statements in support of 
his claim.  These include a February 1997 PTSD Questionnaire, 
which details his combat in Vietnam and the stressors he 
experienced while serving there.  Overall, the veteran 
asserts that there is a clear diagnosis of PTSD, inservice 
stressors, and a relationship or link between the PTSD and 
the stressors.  He feels that service connection for PTSD is 
warranted.

III.  Analysis

In general, the fundamental basis for VA disability 
compensation is that the veteran have a current 
"disability" due to injury or disease incurred in the line 
of duty.  38 U.S.C.A. § 1110 (West 1991).  When the claimed 
disability is PTSD, this initial requirement, as stated 
above, is "medical evidence establishing a clear diagnosis" 
of PTSD.  38 C.F.R. § 3.304(f) (1998).  To be considered a 
"clear" diagnosis, such diagnosis must "at a minimum" be 
"unequivocal."  Cohen v. Brown, 10 Vet. App. 128, 139  
(1997).  Although such diagnosis must be made in accordance 
with the applicable DSM criteria, a clear diagnosis of PTSD 
by a mental health professional is presumed to be in 
compliance with DSM criteria, unless evidence shows to the 
contrary.  Id.

After careful review of the entire record, the Board finds 
that the veteran's claim for service connection for PTSD must 
be denied.  As stated above, for a well-grounded claim, there 
must be some evidence of a clear, current diagnosis of PTSD 
to be considered for service connection.  Medical expertise, 
not lay opinion, is necessary to make such a diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494  (1992).  In 
determining whether there is a clear, current 
("unequivocal") diagnosis of PTSD, an initial requirement 
for service connection for PTSD, 38 C.F.R. § 3.304(f) (1998); 
Cohen, 10 Vet. App. at 139, the Board must look at the 
medical evidence of record.

In this case, the medical evidence contains no current 
diagnosis of PTSD.  Neither the 1996 private doctor's 
statement, nor the 1997 VA PTSD examination report, provides 
such a diagnosis.  The Board notes that the 1996 private 
doctor's statement does provide a diagnosis of "combat 
fatigue."  However, from the statement, the Board finds no 
evidence that any mental status examination was conducted nor 
any review of the claims file was undertaken.  The statement 
provides no evidence of any psychological pathology 
whatsoever.  The veteran's only noted complaints were of poor 
physical functioning and peripheral neuropathy and the only 
objective findings were of weak reflexes due to a 1995 
automobile accident.  Overall, the Board is not in a position 
to conclude that the statement's bare transcription of 
"combat fatigue" is somehow a synonym for PTSD.  No basis 
for such a conclusion is of record.

From the above, the Board finds that the evidence does not 
show a "clear" nor "current" diagnosis of PTSD.  
Accordingly, the Board concludes that the first requirement 
for a well-grounded claim for service connection for PTSD has 
not been satisfied, and, as a result, the veteran's claim 
must be denied.

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for PTSD on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the veteran's claim.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991). 


ORDER

The claim for service connection for PTSD is denied as not 
well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

